Citation Nr: 1008994	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable initial evaluation for asbestos 
related pleural disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from November 1947 to December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for asbestos related pleural disease, and assigned 
a 0 percent evaluation effective from July 2, 2004.


FINDING OF FACT

1.  Asbestos related pleural disease is manifested by a 
Forced Expiratory Volume over 1 Second (FEV-1) and a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) in excess of 80 percent of 
predicted; the ratio of FEV-1 to Forced Vital Capacity (FVC) 
is greater than 80 percent.

2.  There is no cor pulmonale, right ventricle atrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or need for 
outpatient exercise therapy.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
asbestos related pleural disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6845.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for asbestos related pleural disease.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all relevant VA treatment records and has afforded 
the Veteran multiple VA examinations.  The private doctor 
identified by the Veteran has certified that he has no 
records relevant to treatment for asbestos related disease.  
The Veteran has declined the opportunity for a personal 
hearing.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The RO has evaluated the Veteran under Diagnostic Code 6833, 
for asbestosis.  This is not the most appropriate Code.  The 
February 2005 VA examiner very clearly states that there is 
no medical evidence of asbestosis, and "no evidence 
whatsoever of any fibrosis."  In the absence of any 
fibrosis, rating under a Code evaluating the impact of 
interstitial fibrotic changes of respiratory function is not 
appropriate.  

The examiner diagnosed asbestos related pleural disease; the 
doctor also noted both obstructive and restrictive 
impairment.  Given the described functional impairment and 
the diagnosis of a pleural disease, rating under Code 6845 is 
more appropriate.  This Code includes pleural effusion as 
well as pleural fibrosis, and applies rating criteria 
designed to better reflect the impairment from restrictive 
lung defects.  Selection of Code 6845 is more consistent with 
the regulatory directive to coordinate the rating with the 
impairment of function in all instances.  38 C.F.R. § 4.21.

Code 6845 provides for evaluations under a General Rating 
Formula for Restrictive Lung Disease.  The Formula provides 
that an FEV-1 of 71- to 80-percent predicted value, or; the 
ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- 
to 80-percent predicted, is rated 10 percent disabling.  FEV-
1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 
30 percent disabling.  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), is rated 60 
percent disabling.  FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy, is rated 100 percent disabling.  
38 C.F.R. § 4.97. 

At the February 2005 VA examination, the examiner reviewed 
the claims folder.  The doctor noted the Veteran's smoking 
history, as well as his occupational history and likely 
sources of asbestos exposure.  The Veteran complained of 
dyspnea on exertion, such as when climbing stairs.  Testing 
showed an obstructive component to the respiratory condition, 
"which asbestos exposure has not been established as being a 
cause of."  The Veteran was morbidly obese, which the doctor 
stated likely caused restrictive airways disease.  Reactive 
airways disease was also present, but this was unrelated to 
asbestos exposure.  X-rays showed no residuals of asbestos 
exposure, but a July 2004 CT scan showed calcified pleural 
plaques consistent with asbestos related disease.  No 
fibrosis was seen.  Post bronchodilator Pulmonary Function 
Testing (PFT) showed FEV-1 value that was 66 percent of 
predicted.  FVC was 64 percent predicted, and the ratio was 
76 percent.  The DLCO(SB) was 59 percent predicted.  These 
results showed good reaction to the medication, and the 
examiner opined that the asbestos related pleural disease had 
no impact on the Veteran's respiratory functioning.  Instead, 
the disability was due to a combination of obesity and 
obstructive airways disease, neither of which was related to 
asbestos.  The Veteran "would likely have pretty much the 
same amount of dyspnea with or without the asbestos related 
pleural disease...."  While the plaques probably contributed 
to the impairment to some degree, it was so small as to not 
be measureable.  

The Veteran argued in July 2006 correspondence that his 
asbestos related disease had a larger impact than was allowed 
by the VA doctor.  He pointed out that he had lost 60 pounds 
since the examination, but he was still short of breath, and 
his dyspnea had in fact worsened.

In April 2007, the Veteran's private doctor, Dr. HHR, 
submitted a note stating that the Veteran's nocturnal 
oxygenation level was low, and home oxygen use was 
prescribed.  Dr. HHR also noted the history of asbestos 
exposure and the CT showing asbestos related pleural disease.  
He did not comment on how that disease impacted the Veteran's 
oxygenation.

The Veteran was again examined by a VA doctor in September 
2009.  The examiner noted that the Veteran had lost 100 
pounds over the past several years, "which has improved his 
overall condition significantly."  He continued to complain 
of dyspnea on exertion, and denied any acute shortness of 
breath.  The Veteran denied any limitations in mobility due 
to breathing problems.  He denied coronary artery disease, 
but did note he had been diagnosed with sleep apnea in 2004 
or 2005.  Since he lost the weight, however, that condition 
resolved and he required no treatment.  A PFT showed no 
abnormalities.  Post bronchodilator values of 102 percent 
predicted for FEV-1, 96 percent predicted for FVC, and 93 
percent predicted for the DLCO (SB) were obtained.  The FEV-
1/FVC ration was 104 percent.

The February 2005 VA examination demonstrates the presence of 
a moderate to severe impairment of the Veteran's respiratory 
capacity.  The VA doctor opined that such was unconnected to 
the diagnosed asbestos related disease, and was instead, at 
least in part attributable to the Veteran's excessive weight.  
September 2009 test results very clearly support this 
opinion.  As the Veteran lost weight, his respiratory 
functioning improved dramatically.  He no longer needed 
oxygen or any other treatment.  Although the Veteran 
subjectively feels his dyspnea has worsened, the objective 
medical evidence of record shows that he has improved, and 
that there is no current respiratory impairment attributable 
to the service connected asbestos related pleural disease.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved, and an initial compensable rating 
is not warranted.  


ORDER

A compensable initial evaluation for asbestos related pleural 
disease is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


